                      Case 1:20-cv-02502-LJL Document 37 Filed 06/14/21 Page 1 of 4




                                                THE CITY OF NEW YORK
GEORGIA E. PESTANA                            LAW DEPARTMENT                                      ZACHARY KALMBACH
Acting Corporation Counsel                           100 CHURCH STREET                          Assistant Corporation Counsel
                                                     NEW YORK, NY 10007                                 Phone: (212) 356-2322
                                                                                                          Fax: (212) 356-3509
                                                                                                Email: zkalmbac@law.nyc.gov


                                                                            June 14, 2021
        BY ECF
        Honorable Lewis J. Liman
        United States District Judge
        Southern District of New York
        500 Pearl Street
        New York, New York 10007
                             Re:    Carol Lopez et al. v. City of New York, et al.,
                                    20 Civ. 2502 (LJL)
        Your Honor:
                        I represent defendants the City of New York (the “City”) and Officer Saline in the
        above-referenced matter. Pursuant to § 4(B) of Your Honor’s Individual Rules, defendants write
        to respectfully request that the Court bifurcate Monell discovery in this matter. In the alternative,
        defendants respectfully request leave to file a Rule 12(c) motion to dismiss plaintiff’s Monell
        claim, and respectfully request that the Court stay Monell discovery pending resolution of their
        motion to dismiss. The parties have met and conferred on the issue of bifurcation on multiple
        occasions, but were unable to resolve this matter.
                 I.          Background
                        Plaintiff brings this § 1983 action, alleging claims of, inter alia, false arrest, denial
        of the right to a fair trial, excessive force, and municipal liability in connection with plaintiff’s
        arrest on February 3, 2019. An Initial Conference was held on May 12, 2021, during which the
        Court directed defendants to file their motion to bifurcate Monell discovery by June 2, 2021. On
        May 25, 2021, upon defendants’ application, the Court extended the deadline for defendants to file
        their motion, if any, to June 25, 2021 (ECF No. 33). On May 26, 2021, plaintiff served her initial
        Document Requests, which included, inter alia, the following requests:
                             Document Request No. 11: “All documents reflecting the substance of the NYPD
                             training in place on the date of the Incident in the Training Topics.”
                             Document Request No. 26: “Any NYPD Legal Bureau Bulletins, internal NYPD
                             Memoranda, or other records reflecting the NYPD’s official policies on the date of
                             the Incident concerning the Training Topics.”
                             Plaintiff defines “Training Topics” to mean:
              Case 1:20-cv-02502-LJL Document 37 Filed 06/14/21 Page 2 of 4




                  “[T]raining NYPD officers receive that touch on any of the listed subjects:
                  including false statements in arrest paperwork; appropriate levels of force during
                  an arrest; probable cause to arrest for interference in police activities; the need for
                  police activity to be lawful to arrest for obstructing government administration or
                  similar offenses; the need for underlying probable cause before using any force; de-
                  escalation of tense or violent confrontations or encounters; and any other training
                  Defendants believe would be relevant to the Incident[.]”1
               After receiving plaintiff’s Document Requests, defendants offered to refrain from
moving to bifurcate if plaintiff agreed to: (1) withdraw Document Request Nos. 11 and 26; or (2)
limit those two requests to documents pertaining to relevant training actually received by the
individual defendants and relevant NYPD policies of which the individual defendants would have
actually been aware and which applied to their alleged conduct here (i.e., certain NYPD Patrol
Guide provisions), as documents and information beyond those limitations can only be relevant to
plaintiff’s Monell claim. Plaintiff declined, thus necessitating the instant motion.
        II.       The Court Should Bifurcate Monell Discovery
                 The Court should allow the parties to proceed solely on discovery on the underlying
claims prior to proceeding with costly and potentially unnecessary Monell discovery. Rule 42(b)
provides that “[f]or convenience, to avoid prejudice, or to expedite and economize, the court may
order a separate trial of one or more separate issues, claims, crossclaims, counterclaims, or third-
party claims.” Bifurcation “may be appropriate where . . . the litigation of the first issue might
eliminate the need to litigate the second issue.” Amato v. City of Saratoga Springs, 170 F.3d 311,
316 (2d Cir. 1999) (internal citation omitted). “This practice makes sense, because in order to
establish liability against municipal defendants in a Monell claim, a plaintiff must prove both that
he suffered a constitutional violation and that the constitutional harm suffered was a result of a
municipal policy or custom.” Brown v. City of New York, No. 13 Civ. 6912 (TPG), 2016 U.S.
Dist. LEXIS 18670, at *4 (S.D.N.Y. Feb. 16, 2016) (citing Monell v. Dep’t of Soc. Servs., 436
U.S. 658, 694-95 (1978)). Indeed, as “[t]he overwhelming weight of authority holds that since the
City’s liability is derivative of the individual defendants’ liability, and since the proof required to
establish a Monell claim is substantially different from the proof necessary to establish individual
liability, the most prudent course is to try the Monell claim separately and to stay discovery
concerning this claim until the liability of the individual defendants is established.” Morales v.
Irizarry, No. 95 Civ. 5068 (AGS) (HBP), 1996 U.S. Dist. LEXIS 15613, at *3 (S.D.N.Y. Oct. 17,
1996); see Mineo v. City of New York, No. 09 CV 2261, 2013 U.S. Dist. LEXIS 46953, at *4
(E.D.N.Y. Mar. 29, 2013) (“Courts in this Circuit favor bifurcating Monell claims.”)
                As an initial matter, defendants emphasize that any Monell discovery is very likely
to be a waste of time, as it is clear from the Complaint that plaintiff’s Monell claim will not
succeed.2 As pled, plaintiff’s Monell claim merely repeats boilerplate language routinely used by
plaintiff’s counsel in cases against the City—without any accompanying factual allegations. See



1
 Defendants note that, as Requests 11 and 26 are part of plaintiff’s initial set of Document Requests, it is entirely
possible that plaintiff serves additional Monell requests later in discovery.
2
  In an effort to conserve judicial resources, and in light of the fact that discovery is rarely actually pursued on these
type of boilerplate Monell claims, defendants did not move to dismiss the claim under Rule 12(b)(6).

                                                           -2-
            Case 1:20-cv-02502-LJL Document 37 Filed 06/14/21 Page 3 of 4




e.g., Gavin v. City of New York, et al., No. 20 Civ. 8163 (JPO), ECF No. 1; 3 Sergent v. City of
New York, et al., No. 20 Civ. 8161 (VSB), ECF No. 1; Parkinson v. City of New York, et al., No.
21 Civ. 4113 (JPC), ECF No. 1. Even if plaintiff had bothered to include even a single factual
allegation in support of her Monell claim, it would still fail, as a single incident of alleged
misconduct is not sufficient to establish municipal liability. 4 See, e.g., Hayes v. Perotta, 751 F.
Supp. 2d 597, 601 (S.D.N.Y. 2010) (A “custom or policy cannot be shown by pointing to a single
instance of unconstitutional conduct by a mere employee of the [government].”) As a matter of
principle, the Court should not allow Monell discovery to proceed at this stage on the basis of such
a weak claim. Nevertheless, because plaintiff’s Monell claim is not worth the expenditure of any
time or resources, in the event the Court declines to bifurcate discovery, defendants respectfully
request leave to dismiss the claim pursuant to Rule 12(c) and stay any Monell discovery pending
the motion to dismiss. As trial would not be delayed by such a simple 12(c) motion, defendants
respectfully submit that leave should be granted.
                 Additionally, Monell discovery “is likely to be expensive and time-consuming, and
it will all be for naught if Plaintiff fails to prove an underlying constitutional violation.” Lynch v.
City of New York, No. 16 Civ. 7355 (LAP), 2020 U.S. Dist. LEXIS 123533, at *9 (S.D.N.Y. July
14, 2020). Plaintiff requests: (1) “all documents” pertaining to the training of all NYPD officers
on at least six broad topics (and includes a catch-all for “any other training” defendants believe to
be relevant); (2) and all NYPD “Legal Bureau Bulletins, internal NYPD Memoranda, or other
records” which “reflect[]” the NYPD’s policies on the plethora of “training topics.” These requests
undoubtedly call for the production of numerous documents that have no relation to the individual
defendants’ conduct here, and thus can only be relevant to plaintiff’s Monell claim. In order to
produce documents responsive to these requests, defendants would be required to undertake the
onerous task of, inter alia, identifying, obtaining, and producing every single document pertaining
to training—including, for example, syllabi, instructor notes, PowerPoint slides, and lesson
plans—in six very broad topics (plus “any other . . . relevant” training materials), notwithstanding
whether the individual defendants ever received the trainings. 5 Moreover, defendants would be
required to locate every single “Memoranda,” “Legal Bureau Bulletin,” and “other record” which
“reflects” NYPD policies relating to the six broad “training topics” as of the date of the incident.

3
 Faced with a motion to dismiss the exact same Monell claim in Gavin, plaintiff’s counsel amended the claim (ECF
No. 22). A motion to dismiss the amended Monell claim is pending (ECF No. 26).
4
  Defendants also note that plaintiff’s Monell claim is heavily premised on her denial of the right to a fair trial claim,
which is exceedingly likely to be dismissed on summary judgment. That is, plaintiff acceded to an Adjournment in
Contemplation of Dismissal (“ACD”), which does not satisfy the “favorable termination” element of fair trial claims.
See McDonough v. Smith, 139 S. Ct. 2149, 2156 (2019) (A plaintiff cannot pursue her “fabricated-evidence claim
under § 1983 prior to favorable termination of [her] prosecution[,]” at which time the claim accrues.); see also Corso
v. Calle-Palomeque, No. 17 Civ. 6096 (NRB), 2020 U.S. Dist. LEXIS 91882, at *15 (S.D.N.Y. May 26, 2020)
(“[P]ost-McDonough, favorable termination is a required element of fabricated evidence claims . . . in light of the
Supreme Court’s reasoning in McDonough, an ACD is not a ‘favorable termination’ for purposed of proving a § 1983
fair trial claim.”)
5
  Plaintiff has insisted that, for purposes of this motion, defendants identify and quantify the exact training documents
which exist and which pertain to training the individual defendants did not receive. In order to do so, defendants
would be required to obtain every NYPD training document in existence pertaining to the six broad topics, and then
compare those documents to the training received by the individual defendants (which defendants have not yet
received). Obtaining the entire universe of training documents would constitute Monell discovery in and of itself,
which is not appropriate at this stage.

                                                           -3-
          Case 1:20-cv-02502-LJL Document 37 Filed 06/14/21 Page 4 of 4




This would be exceedingly burdensome. As just one example, in order to respond to Request 26
as written, defendants would be required to conduct an extensive review of communications
between members of the NYPD Legal Bureau and other policy-makers, which would then require
extensive redactions prior to production. Accordingly, it is clear that Monell discovery would be
burdensome in this case. Because Monell discovery may be unnecessary, principles of judicial
economy are best served by tightly focusing discovery on plaintiff’s underlying claims, which
should be relatively simple given that plaintiff’s allegations arise from a single incident.
                 Additionally, while plaintiff will not suffer any prejudice by bifurcation, individual
defendants in cases involving Monell claims face a substantial risk of unfair prejudice in the
absence of bifurcation. See Ismail v. Cohen, 706 F. Supp. 243, 251 (S.D.N.Y. 1989) (“there is a
danger that evidence admissible on the issues relating to conduct by the City or [the individual
officers] will ‘contaminate’ the mind of the finder of fact in its consideration of the liability of the
other defendant”); see also Fisher v. New York, No. 90 Civ. 8163 (LJF), 1992 U.S. Dist. LEXIS
3436, at *5 (S.D.N.Y. Mar. 20, 1992) (finding the “possibility of prejudice and jury confusion [to
be] substantial here” in a § 1983 police case involving individual and municipal defendants). In
the instant case, Officer Saline—and any yet-unidentified-officers whom plaintiff purports
violated her constitutional rights—stand to face substantial prejudice at trial should plaintiff’s
Monell claim not be bifurcated. In order for plaintiff to litigate a Monell claim at trial, she will
necessarily have to proffer evidence, should it exist, of other instances of misconduct and
mistreatment of individuals under similar circumstances. Further, a trial of the underlying incident
in conjunction with a trial of the Monell claims may cause a jury to consider Monell evidence as
probative of the conduct of the individual defendants with respect to the discrete events involving
plaintiff. This demonstrates a clear risk of prejudice to the individual defendants if plaintiff’s
Monell claim is not bifurcated.

                Finally, defendants anticipate that plaintiff will argue against bifurcation by
claiming that it would allow defendants to surprise plaintiff on summary judgment or at trial by
presenting evidence of (1) training not received by the individual defendants; or (2) policies
beyond the Patrol Guide. This purported concern is disingenuous, as the Federal Rules already
require that defendants disclose documents they may use to support their claims or defenses.
               Accordingly, defendants respectfully request that the Court bifurcate Monell
discovery pursuant to Rule 42(b) or, in the alternative, grant defendants leave to move to dismiss
plaintiff’s Monell claim pursuant to Rule 12(c). Defendants thank the Court for its time and
consideration in this matter.


                                                                Respectfully submitted,

                                                                /s/ Zachary Kalmbach
                                                                Zachary Kalmbach
                                                                Assistant Corporation Counsel

cc:     Via ECF
        J. Remy Green, Esq.
        Jessica Massimi, Esq.
        Attorneys for plaintiff
                                                  -4-
